 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ANTHONY BARRETT,                                   Case No. 1:20-cv-00599-HBK
12                        Petitioner,                       ORDER DENYING PETITIONER’S MOTION
                                                            TO AMEND PETITION1
13             v.
                                                            (Doc. No. 22)
14       A. CIOLLI,
15                        Respondent.
16

17            Petitioner Anthony Barrett (“Petitioner” or “Barrett”), a federal prisoner, initiated this

18   action by filing a pro se petition for writ of habeas corpus under 28 U.S.C. § 2241. (Doc. No. 1).

19   On June 21, 2021, Petitioner moved to amend his petition. (Doc. No. 22). Petitioner states he

20   wishes to challenge his underlying federal conviction on the ground that he is actually innocent of

21   the crime of possession of a firearm because he did not have the requisite intent to commit the

22   crime. (Id.) The Court finds the motion procedurally deficient. Under Local Rule 137(c), where

23   a party moves to file an amended petition, the party “shall attach the document proposed to be

24   filed as an exhibit to moving papers seeking such leave and lodge a proposed order.”

25            Accordingly, it is ORDERED:

26            Petitioner’s motion to amend the petition (Doc. No. 22) is DENIED.

27
     1
       Pursuant to 28 USC § 636(c)(1), the parties consented to the jurisdiction of the assigned magistrate
28   judge. (See Doc. Nos. 4, 17, 18, 19).
 1   IT IS SO ORDERED.
 2

 3   Dated:   July 6, 2021
                             HELENA M. BARCH-KUCHTA
 4                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                             2
